           Case 1:21-cr-00001-KMW Document 22 Filed 04/15/21 Page 1 of 1
              c~~21;:er-00OJ)l-KMW Document 19 Filed 04/09/21                  Page 1 of 1
Fe d era1 uerenaers                                                                    Southern District
                                                        52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                 Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                  ~~~fl.VNKV'•' York
Execucive Directar                                                                   JennikrL.~ rown
                                                                                 DO~~
                                                                  April 9, 20 pLECTRONICALLY FILED
 Honorable Kimba M. Wood                                                         DOC#: - - - - : - - ~ -
 United States District Judge
 Southern District of New York                                                   DATE FILED: 4 / l >f-:71
 500 Pearl Street
 New York, NY 10007

           Re:       United States v. Grant Grandison
                     21 Cr. 00001 (KMW)                                     MEMO ENDORSED
 Dear Judge Wood:

       I write, with the consent of Pretrial Services, to request a modification of Mr.
Grandison's bail conditions to expand his travel restrictions to include the District of New
Jersey and the District of Connecticut for the purposes of Mr. Grandison's employment. The
Government defers to the position of Pretrial Services.

       On December 7, 2020, Mr. Grandison was released on the following conditions: a
$100,000 personal recognizance bond secured by two financially responsible persons; home
detention enforced by electronic monitoring; pretrial supervision as directed; surrender
travel documents and make no new applications; travel restricted to SDNY and EDNY;
maintain or seek employment; and defendant not to possess a firearm . On March 19, 2021,
Your Honor approved a bail modification to reduce Mr. Grandison's supervision from home
detention to a curfew to be enforced by electronic monitoring.

        Mr. Grandison's liberty has now been monitored for four months and his Pretrial
Services Officer reports that Mr. Grandison has been in full compliance with his conditions
of release without incident. Mr. Grandison and his family own and operate an event
supplies business which requires them to pick up furniture and supplies from their
distributors in New Jersey and Connecticut and deliver to event locations in the tristate
area. By expanding his travel privileges, Mr. Grandison will be better able to contribute to
and manage his business.

        Therefore, I respectfully request that the Court modify Mr. Grandison's conditions oJ
 release by extending his travel allowances for purposes of employment to include the
 District of New Jersey and the District of Connecticut, alongside his standing conditions of                 bra.. t\t('jv.)
 a curfew enforced by electronic monitoring.                                                                    I"-   (iv-:
                                                    Respectfully submitted,

                                                   Is I Amy Gallicchio

                                              Amy Gallicchio
                                              Assistant Federal Defender
                                               0: 212-417-8728 / M: 917-612-3274
 Cc        AUSA Alexandra Rothman/ PTSO Marlon Ovalles SO ORDERED: N.Y., N.Y
                                                                                                            4/ '"'(~,
                                                                      KIMBA M. WOOD
                                                                          U.S.D.J.
